DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 18, 2021 has been entered.

Response to Arguments
Claims 1-10 and 12-23 stand rejected under Section 103.  Claims 5-8, 10, and 17-23 stand objected to for informalities.  Claim 11 was previously canceled.
In a May 18, 2021 After Final filing, Applicants canceled claim 2 and amended claims 1, 3-8, 10, and 17-23.  In the RCE filed July 19, 2021, applicants asked the Office to consider the May 18, 2021 filing.
Claim objections: Applicants’ amendments address the objections, or render the objections moot, and are accepted and entered.  No new matter has been added.  The objections to the claims are withdrawn.  Note that a several informalities were introduced in the amendments, and are noted below.

The amendments introduce new matter and thus a basis for Section 112(a) written description rejections, and bases for Section 112(b) rejections.  These are noted below.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, if supported by the originally filed disclosure, the through silicon vias reaching different metallization layers of claim 1 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New 

Claim Objections
Claims 20 and 23 are objected to because of the following informalities:
Claim 20, lines 2-3: In line 2, delete “different” and in line 3, add “a different” before “silicon metal”.
Claim 23, line 2: Add a comma after “fifth”.
Claim 23, line 3: Add a comma after “sixth”. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-10, and 12-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. 
Regarding claim 1: This claim requires a plurality of stacked through-silicon via first portions that reach to different levels of a metallization coupled to the first surface.  Applicants did not identify the support for this newly added claim language, but from a review of the application, Figure 3A appears to be the embodiment that is claimed in the amendment.  A discussion of Figure 3A refers to the vias (355c) as small-metallization vias within the region of the first metallization zone (354).  Two of the three TSV first portions (329, 330) are each electrically connected to a small-metallization via (355c), while the third TSV first portion (328) is connected to a smaller unnumbered via that connects to small metallization zero (M0).  
Lee, U.S. Pat. Pub. No. 2014/0057430, Figure 30 shows a TSV that extends to metallization level (52) equivalent to applicants’ small metallization zero.  Park, U.S. Pat. Pub. No. 2017/0110388, Figure 6C shows a TSV that extends through a least three metallization levels (215).  Thus, the possibility exists that a TSV with multiple, thinner, first portions and a wider second portion could have its first portions extend to different metallization levels.  But this does not appear to be what is shown in applicants’ Figure 3A.  Instead, applicants’ disclosure appears to show a dielectric layer that has two through-vias each of which is electrically connected to a first TSV portion, and one smaller, non-through via, that is connected to the other first TSV portion.  Because the 
Claims 3-10 and 12-23 are rejected for depending from rejected base claim 1.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 4, which depends from claim 1:  Claim 1 defines a plurality of stacked through-silicon via first portions, and then in claim 4 refers to the stacked through-silicon via first portions as being “one of a plurality of stacked through-silicon via first portions”.  The stacked through-silicon via first portions—that is, more than one stacked through-silicon via first portion—cannot be one of a plurality of stacked through-silicon via first portions.  Because the claim language conflicts with the claim language of claim 1, claim 4 is rejected as indefinite.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA KATHLEEN HALL whose telephone number 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Victoria K. Hall/Primary Examiner, Art Unit 2897